Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 07/28/2022 in response to a telephone interview with Edward Callahan on 07/27/2022.
Claims 13 and 23 have been cancelled.
Allowable Subject Matter
Claims 12, 14-20 and 22, renumbered as 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument that the references do not teach a fixation step in between two labeling steps which is connected with the use of small peptides as well as an electron microscopy is persuasive to overcome the rejection. Therefore,  the closest prior arts of record do not teach or reasonably suggest a method for identifying a statistical distribution of protein stoichiometry of a protein in cells wherein the method process requires steps of rinsing and then fixing the cells chemically or thermally wherein the rinsing and the fixing steps are carried out in between the steps of incubating the cells first with a first unit and incubating the cells with a second unit wherein the first unit comprises a molecule that binds specifically to a protein on the cell and at least one chemically couple molecule that binds to the second unit, and wherein the molecule for binding specifically to the protein of the cell is composed of a peptide sequence of a maximum of 60 amino acids and therein the protein of the cell is HER2, EGFR or HER3 and the second unit comprises a surface-modified nanoparticle, said nanoparticle having a surface coating comprising at least one molecule for binding to the chemically coupled molecule of the first unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641